Title: To Thomas Jefferson from Robert Smith, 14 November 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Nov. 14. 1804.
                  
                  I have this morning received a letter from Baltr stating that Mr. Pinkney is determined to remain at Baltr and to prosecute the practice of the Law. He is poor with a large family and he must make some provision for them. He means, it is said, to devote himself to his profession and to keep aloof from politicks. & from Publick employment— Respectfully Y. H. S.
                  
                     Rt Smith 
                     
                  
               